               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF WISCONSIN



STUART MAPLES,

      Plaintiff,
                                                              Case No. 20-cv-1374
v.

KILOLO KIJAKAZI,
Acting Commissioner for Social Security,

      Defendant.


                                      ORDER


      This matter is before the Court on the parties’ Joint Stipulation and Motion to

Remand for Further Proceedings Pursuant to Sentence Four of 42 U.S.C. § 405(g), and the

Court being duly advised now grants the motion.

      It is hereby ORDERED that this case be remanded to the agency pursuant to the

fourth sentence of 42 U.S.C. § 405(g) for further proceedings and that judgment be entered

pursuant to Federal Rule of Civil Procedure 58. Upon receipt of the Court’s order, the

Appeals Council will remand the matter to an administrative law judge with instructions

to: reevaluate the medical opinions of record and prior administrative findings,

consistent with 20 C.F.R. § 404.1520c; reassess Plaintiff’s residual functional capacity;




        Case 1:20-cv-01374-WED Filed 09/16/21 Page 1 of 2 Document 28
proceed through the sequential evaluation process as needed to reach a decision; further

develop the record if necessary; offer Plaintiff a new hearing; and issue a new decision.

      Dated at Milwaukee, Wisconsin this 16th day of September, 2021.



                                                _________________________
                                                WILLIAM E. DUFFIN
                                                U.S. Magistrate Judge




        Case 1:20-cv-01374-WED Filed 09/16/21 Page 2 of 2 Document 28
